Alice is the mother of Rogers Johnson, a minor, and they brought two separate suits, which were consolidated, to recover damages which they had sustained from a personal injury alleged to have been inflicted upon the boy through the negligence of the servants of plaintiff in error. The claim of plaintiffs was that Rogers Johnson was run over by the cars while he was crossing the track of plaintiff in error upon a path used as a footway by the public generally with the knowledge and consent of the railway company, and their evidence tended to sustain their claim.
The trial court gave this instruction: "It is not necessary that a crossing over a railroad track, in order to make it a public crossing, should necessarily be one maintained or constructed for the use of animals, or vehicles, or a street crossing, but any place which is generally used with the knowledge of the railway company, or its employes in charge thereof, by the public as a crossing for pedestrians, would be in law a public crossing; and if the place at which the said Rogers Johnson was injured had been prior to that time, and was being at that time, with the knowledge of the defendant, or its employes in charge thereof, used by pedestrians as a place of crossing said track, then it was a public crossing."
Other parts of the charge did not require of the defendant the observance, with respect to the place in question, of any of those precautions prescribed by law with reference to crossings such as it treats as public crossings, but left to the jury the question whether or not the defendant, in moving its cars across the pathway, had been guilty of negligence. In other words, the charge imposed upon the defendant only the duty which the law imposes of exercising ordinary care in passing such a place with its cars, and we are unable to see that the mere fact that the path was defined as a public crossing was injurious to defendant, or exacted of it more than was due from it with reference to the place as it was. We agree with the contention of plaintiff in error that the passway was not a public crossing in the sense that any measures of precaution which the statutes specifically prescribe were applicable to it, and on another trial this part of the charge might be omitted.
After the jury had considered the case for nearly two days' time without reaching an agreement they came into court and asked *Page 341 
instructions upon the following question: "Is it legal and right for a jury, in case they have failed to agree upon a verdict in a case, to make concessions in order to agree upon a verdict?" in response to which the court gave this instruction: "Answering your question, will say that it is entirely lawful and proper to make concessions, provided, of course, your verdict as agreed to, is based alone upon the law as given in the charge, and the facts as you find them from the evidence."
The testimony upon the material issues was sharply conflicting and a verdict in favor of either party would have been supported by sufficient evidence, so that the admonition given that the verdict must be based alone upon the law and the facts found from the evidence was but a slight qualification of the instruction that it was not only legal but proper for the jury, after they had failed to agree, to make concessions in order to agree upon a verdict. We do not, however, base our decision that the instruction was erroneous upon the state of the evidence, nor upon the mere wording of the charge, for in our opinion the subject is one upon which the court should not have undertaken to advise the jury at all. We find a number of cases in which similar instructions have been held erroneous, the opinions, for the most part, combating the truth of the legal proposition contained in them as to the propriety of jurors making compromises and concessions of their convictions. Richardson v. Coleman, 131 Ind. 210; Goodsell v. Seeley, 46 Mich. 623; Borden v. Irwin, 92 Pa. St., 345.
In the Indiana case the court uses the following language: "The law does not expect any compromise on the part of jurors. It expects every juror to exercise his individual judgment, and that when a verdict is agreed to it will be the verdict of each individual juror. In arriving at a verdict a juror should not indulge in any undue pride of personal opinion, and he should not be unreasonable or obstinate, and he should give due consideration to the views and opinions of other jurors, and listen to their arguments with a willingness to be convinced, and to yield to their views if induced to believe they are correct; but the law does not expect, nor does it tolerate, the agreement by a juror upon a verdict unless he is convinced that it is right — in other words, unless it is his verdict, a verdict which his conscience approves, and he, under his oath, after a full consideration, believes to be right. To say that jurors may compromise upon a verdict is to say that twelve jurors, all differing widely in their views as to what verdict ought to be returned, without any of them changing their views, may agree upon a verdict which is not believed to be right by any considerable number of the jurors, but agreed to as a matter of expediency in order to dispose of the case without the approval of the consciences of any considerable number of the panel approving of it." And in Goodsell v. Seeley, Judge Cooley says: "The law contemplates that they shall, by their discussions, harmonize their views if possible, but not that they shall compromise, divide and yield for the mere purpose of an agreement. The sentiment or notion which permits this tend to bring jury trial into discredit and to convert it into a lottery. It was no doubt very desirable to the public and to the parties that the jurors should agree if they could do so without sacrificing *Page 342 
what any one of them believed were the just rights of the parties; but not otherwise."
These extracts show the views of those learned courts as to what the duty of jurors is in reconciling differences, and they only strengthen us in our opinion that the question is not one upon which the court may properly instruct or advise. The jury is taken by the law as the best instrumentality for the decision of questions of fact, because the judgments of twelve men, intelligently and conscientiously applied to the evidence in given cases, are deemed to be safer than would be the opinion of the judge; and therefore all questions as to what conclusions jurors should agree to consistently with the evidence and the law laid down by the court are necessarily addressed to their own judgments and consciences, and the law prescribes no other test. Courts may review the findings of juries to ascertain if they have been properly reached, but may not, in advance, influence the decision of questions of which the jury are the sole judges by instructions like that in question. The court can rarely know the state of each mind in a disagreeing jury, whether it is a sincere and conscientious conviction upon a question of fact or merely a frivolous or captious objection sustained by nothing but pride of opinion, and an instruction intended for the latter state of mind might often reach and sway the former. The fundamental objection to such instructions is that the law, in our opinion, prescribes no rule for the court to lay down except that the jury are to find in accordance with the truth as their judgments, honestly applied to the evidence, lead them to believe it to be; or, as their oath expresses it, "that they will a true verdict render according to the law and the evidence." What prepossessions or inclinations of mind a juror may surrender consistently with an intelligent and conscientious discharge of this duty is for him alone to determine, for the reason that it is his judgment the law seeks to obtain, and he should be left to form it uninfluenced by advice from the court.
Over the objection of the defendant the court admitted evidence to show that Mrs. Alice Johnson depended upon her work for a living. The decisions relied on to sustain this ruling were made in cases in which the plaintiffs sued for damages resulting from the death of relatives in which their rights of action and measure of damages consisted of the value of pecuniary benefits or contributions which they would have received from the deceased had they lived; and evidence of the necessity for such help arising from the poverty of the plaintiffs tended to show the probability that it would have been extended. International 
G.N.R.R. Co. v. Kindred, 57 Tex. 598; Houston 
T.C. Ry. Co. v. White, 56 S.W. 207; International  G.N.R.R. Co. v. Knight,52 S.W. 641. But the rule is not the same in cases like this where the right of action and measure of damages are different. The mother's right was only to recover for the diminution in the value of the minor son's services during minority, with such expenses as may have been rendered necessary by the injury, and her poverty did not tend to show these things. Houston  G.N.R.R. Co. v. Miller, 49 Tex. 332; Missouri Pac. Ry. Co. v. Lyde,57 Tex. 505; Missouri, K. . T.R.R. Co. v. Hannig,91 Tex. 349; and cases cited. More than that she *Page 343 
could not recover, whether rich or poor, for the right of action for all other damages resulting from the son's injury belongs to him.
The court erred in the admission of the evidence. It follows that there was no error in excluding evidence that Mrs. Johnson had another son who contributed to her support, as that fact could not affect the value of the injured son's services.
For the errors pointed out the judgment is reversed and the cause remanded.
Reversed and remanded.